          Case 6:20-cv-01180-ADA Document 16-1 Filed 05/25/21 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

CANOPY GROWTH CORPORATION,                                 )
                                                           )
                                   Plaintiff,              )
                                                           )
                  v.                                       )         Civil Action No. 6:20-cv-01180-ADA
                                                           )
                                                           )         JURY TRIAL DEMANDED
                                                           )
GW PHARMACEUTICALS PLC,                                    )
                                                           )
                                   Defendant.              )


                                 [PROPOSED] SCHEDULING ORDER

         In accordance with the Federal Rules of Civil Procedure and the Court’s Order

Governing Proceedings – Patent Case dated February 23, 2021, the parties jointly propose the

following agreed upon case schedule:

      Deadline                                                     Item
     May 11, 2021            Plaintiff serves preliminary 1 infringement contentions in the form of a
                             chart setting forth where in the accused product(s) each element of the
                             asserted claim(s) are found. Plaintiff shall also identify the earliest
                             priority date (i.e. the earliest date of invention) for each asserted claim
                             and produce: (1) all documents evidencing conception and reduction to
                             practice for each claimed invention, and (2) a copy of the file history for
                             each patent in suit.

                             Date Case Management Conference deemed to have occurred, per the
                             Court’s May 4, 2021 email.

     May 25, 2021           The Parties shall submit an agreed Scheduling Order. If the parties
                            cannot agree, the parties shall submit a separate Joint Motion for



1 The parties may amend preliminary infringement contentions and preliminary invalidity contentions without leave
  of court so long as counsel certifies that it undertook reasonable efforts to prepare its preliminary contentions and
  the amendment is based on material identified after those preliminary contentions were served, and should do so
  seasonably upon identifying any such material. Any amendment to add patent claims requires leave of court so
  that the Court can address any scheduling issues.



                                                           1
          Case 6:20-cv-01180-ADA Document 16-1 Filed 05/25/21 Page 2 of 5




       Deadline                                                Item
                            entry of each Order briefly setting forth their respective positions on
                            items where they cannot agree.

                            Absent agreement of the parties, the Plaintiff shall be responsible for
                            the timely submission of this and other Joint filings.

     June 29, 2021          Defendant serves preliminary invalidity contentions in the form of (1) a
                            chart setting forth where in the prior art references each element of the
                            asserted claim(s) are found, (2) an identification of any limitations the
                            Defendant contends are indefinite or lack written description under
                            section 112, and (3) an identification of any claims the Defendant
                            contends are directed to ineligible subject matter under section 101.
                            Defendant shall also produce (1) all prior art referenced in the invalidity
                            contentions, (2) technical documents, including software where
                            applicable, sufficient to show the operation of the accused product(s),
                            and (3) summary, annual sales information for the accused product(s)
                            for the two years preceding the filing of the Complaint, unless the
                            parties agree to some other timeframe.

      July 9, 2021          Parties exchange claim terms for construction.

     July 19, 2021          Parties exchange proposed claim constructions.

     July 26, 2021          Parties disclose extrinsic evidence. The parties shall disclose any
                            extrinsic evidence, including the identity of any expert witness they may
                            rely upon with respect to claim construction or indefiniteness. With
                            respect to any expert identified, the parties shall identify the scope of the
                            topics for the witness’s expected testimony. 2 With respect to items of
                            extrinsic evidence, the parties shall identify each such item by
                            production number or produce a copy of any such item if not previously
                            produced.

     July 29, 2021          Deadline to meet and confer to narrow terms in dispute and exchange
                            revised list of terms/constructions.

    August 9, 2021          Plaintiff files Opening claim construction brief, including any
                            arguments that any claim terms are not indefinite.

   August 24, 2021          Defendant files Responsive claim construction brief.

  September 3, 2021         Plaintiff files Reply claim construction brief.


2 Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied upon by the other
  party.



                                                          2
          Case 6:20-cv-01180-ADA Document 16-1 Filed 05/25/21 Page 3 of 5




      Deadline                                       Item
 September 13, 2021 Defendant files a Sur-Reply claim construction brief.

 September 17, 2021 Parties submit Joint Claim Construction Statement and optional
                    technical tutorials to the Court and technical adviser (if appointed). 3

                             See General Issues Note #3 regarding providing copies of the briefing to
                             the Court and the technical adviser (if appointed).

 September 27, 2021 Markman Hearing at 9:30 a.m.

 September 28, 2021 Fact Discovery opens; deadline to serve Initial Disclosures per Rule
                    26(a).

  November 8, 2021           Deadline to add parties.

 November 22, 2021 Deadline to serve Final Infringement and Invalidity Contentions. After
                   this date, leave of Court is required for any amendment to Infringement
                   or Invalidity contentions.

                             This deadline to serve Final Infringement and Invalidity Contentions
                             does not relieve the Parties of their obligation to seasonably amend if
                             new information is identified after initial contentions.

   January 17, 2022          Deadline to amend pleadings. A motion is not required unless the
                             amendment adds patents or patent claims. (Note: This includes
                             amendments in response to a 12(c) motion.)

   February 1, 2022          Deadline for the first of two meet and confers to discuss significantly
                             narrowing the number of claims asserted and prior art references at
                             issue. Unless the parties agree to the narrowing, they are ordered to
                             contact the Court’s Law Clerk to arrange a teleconference with the
                             Court to resolve the disputed issues.

  February 18, 2022          Close of Fact Discovery.

    March 8, 2022            Opening Expert Reports.

     April 5, 2022           Rebuttal Expert Reports.

    April 26, 2022           Close of Expert Discovery.



3 The parties should contact the law clerk to request a Box link so that the party can directly upload the file to the
  Court’s Box account.



                                                            3
      Case 6:20-cv-01180-ADA Document 16-1 Filed 05/25/21 Page 4 of 5




   Deadline                                             Item
  May 3, 2022       Deadline for the second of two meet and confer to discuss narrowing the
                    number of claims asserted and prior art references at issue to triable
                    limits. To the extent it helps the parties determine these limits, the
                    parties are encouraged to contact the Court’s Law Clerk for an estimate
                    of the amount of trial time anticipated per side. The parties shall file a
                    Joint Report within 5 business days regarding the results of the meet and
                    confer.

  May 10, 2022      Dispositive motion deadline and Daubert motion deadline.

                    See General Issues Note #3 regarding providing copies of the briefing to
                    the Court and the technical adviser (if appointed).

  May 24, 2022      Serve Pretrial Disclosures (jury instructions, exhibits lists, witness lists,
                    discovery and deposition designations).

  June 7, 2022      Serve objections to pretrial disclosures/rebuttal disclosures.

  June 14, 2022     Serve objections to rebuttal disclosures and File Motions in limine.

  June 17, 2022     File Joint Pretrial Order and Pretrial Submissions (jury instructions,
                    exhibits lists, witness lists, discovery and deposition designations); file
                    oppositions to motions in limine.

  June 21, 2022     File Notice of Request for Daily Transcript or Real Time Reporting. If a
                    daily transcript or real time reporting of court proceedings is requested
                    for trial, the party or parties making said request shall file a notice with
                    the Court and e-mail the Court Reporter, Kristie Davis at
                    kmdaviscsr@yahoo.com.

                    Deadline to meet and confer regarding remaining objections and
                    disputes on motions in limine.

TBD at conclusion   File joint notice identifying remaining objections to pretrial disclosures
  of Markman        and disputes on motions in limine.
     hearing
TBD at conclusion   Final Pretrial Conference. The Court expects to set this date at the
  of Markman        conclusion of the Markman Hearing.
     hearing




                                              4
          Case 6:20-cv-01180-ADA Document 16-1 Filed 05/25/21 Page 5 of 5




     Deadline                                                 Item
  TBD at conclusion         Jury Selection/Trial. The Court expects to set these dates at the
    of Markman              conclusion of the Markman Hearing.
      hearing 4
                            Estimated trial date of July 5, 2022, per the Court’s May 4, 2021 email.



ORDERED this ____ day of ______________, 2021.



                                                              ___________________________________
                                                              ALAN D. ALBRIGHT
                                                              UNITED STATES DISTRICT JUDGE




4 If the actual trial date materially differs from the Court’s default schedule, the Court will consider reasonable
  amendments to the case schedule post-Markman that are consistent with the Court’s default deadlines in light of
  the actual trial date.



                                                          5
